DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 20 JAN 2022.  The status of the claims is as follows:
Claims 1, 3, 4, and 6-11 are pending.
Claims 1 and 11 are amended.
Claims 2, 5, and 12 are canceled.
Claim 11 is withdrawn (without traverse, 15 MAR 2021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato ‘611 (U.S. PGPub 2015/0187611) in view of Chiang ‘786 (U.S. PGPub 2002/0144786).
Claim 1 – Sato ‘611 teaches a film-forming method for forming a metal nitride film (PG 0059, titanium nitride) on a substrate (PG 0062), the method comprising:
forming the metal nitride film on the substrate by repeating a cycle a predetermined number of times (Figure 4A and 5A, PG 0064, PG 0096-0097), the cycle including:
a first process of supplying a metal-containing gas into a process container configured to accommodate the substrate therein (PG 0067, titanium tetrachloride);
a second process of supplying a purge gas into the process container (PG 0072, inert gas; PG 0077, a list of inert gases is disclosed with express teaching of combinations thereof [“in addition to nitrogen gas]);
a third process of supplying a nitrogen-containing gas into the process container (PG 0079, activated ammonia); and
a fourth process of supplying the purge gas into the process container (PG 0089 in view of PG 0075, the purge process in this section comprises alternated performance of vacuum suction and purge gas supply steps),
wherein the fourth process includes:
a first step of supplying a first purge gas (PG 0089 in view of PG 0075, there is a step of supplying purge gas and a step of vacuum suction; the step of supplying purge gas corresponds to this first step); and
a second step of supplying the first purge gas having a second flow rate smaller than the first flow rate (PG 0089 in view of PG 0075; there is a step of supplying purge gas and a step of performing vacuum suction; the step of vacuum suction corresponds to this second step; purge gas is not being supplied during vacuum suction, so the flow rate of purge gas in the 
Sato ‘611 does not expressly teach or suggest a first purge gas flow rate that is equal or larger than a flow rate of the metal-containing gas of the first process.  PG 0075 and 0076 of Sato ‘611 teach that the flow rate of the inert or purge gas is result-effective with regards to controlling the amount of process gas remaining in the chamber.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a purge gas flow rate sufficient to provide a desired degree of purging in the reaction chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Sato ‘611 does not expressly teach or suggest a constant supply of a second purge gas into the process container throughout all of the first through fourth processes, nor does it teach that the second purge gas is configured to both carry reaction gases and purge the process container in the first and third processes.  Sato ‘611 discloses the use of a substrate support (PG 0062) that is disposed within the process chamber (PG 0062, Figure 1 element 210 is the substrate support unit disposed within processing chamber 201).  The substrate support unit advantageously comprises a heater to improve the quality of the film 
Once the continuous flow of a second purge gas is rendered obvious by Chiang ‘786, Sato ‘611 teaches that the inert purge gas may be desirably supplied with either the processing (metal-containing) gas or the reactive (nitrogen-containing) gas (Sato ‘611 PG 0128).  Inclusion of the inert gas with these gases desirably improves surface uniformity of the wafer (Sato ‘611 PG 0128).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sato ‘611 / Chiang ‘786 to include the purge gas with the processing (metal-containing) and reactive (nitrogen-containing) gases as suggested by Sato ‘611, as its inclusion advantageously improves the surface uniformity of the deposited film in Sato ‘611.
Claim 3 – Sato ‘611 / Chiang ‘786 teaches the film-forming method of claim 1, wherein, in the fourth process, the first step is performed after the second step (Sato ‘611 PG 0089 in view of PG 0075; the first step corresponds to the purge gas supply step; the second step corresponds to the vacuum suction step.  Purge gas is not supplied during the vacuum suction step; therefore the flow rate of purge gas is greater in the first step than in the second step.  Sato ‘611 does not teach a specific order between these two steps.  It is well settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(IV)C.  Therefore, it would have 
Claim 4 – Sato ‘611 / Chiang ‘786 teaches the film-forming method of claim 1, wherein, in the fourth process, the second step is performed after the first step (Sato ‘611 PG 0089 in view of PG 0075; the first step corresponds to the purge gas supply step; the second step corresponds to the vacuum suction step.  Purge gas is not supplied during the vacuum suction step; therefore the flow rate of purge gas is greater in the first step than in the second step.  Sato ‘611 does not teach a specific order between these two steps.  It is well settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(IV)C.    Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sato ‘611 to choose to perform the first step before the second step.)
Claim 6 – Sato ‘611 / Chiang ‘786 teaches the film-forming method of claim 1, wherein the first purge gas and the second purge gas are supplied from different gas supply lines, respectively (Chiang ‘786 at e.g. Figure 3 and Figure 6 and PG 0079 and 0086; the gas supply line for the process chamber is disclosed independently of the gas supply line for the electrostatic chuck).
Claim 7 – Sato ‘611 / Chiang ‘786 teaches the film-forming method of claim 1, wherein, in the second process, the first purge gas having a third flow rate is additionally supplied (Sato ‘611 PG 0077, the purge gas is provided with a flow rate).  Sato ‘611 / Chiang ‘786 does not expressly teach or suggest a third purge gas flow rate that is equal In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 8 – Sato ‘611 / Chiang ‘786 teaches the film-forming method of claim 1, wherein, in the second process, the first purge gas is not supplied (Sato ‘611 PG 0075; if the vacuum suction and the purge gas supply are performed alternately, there is a period of time in this process step where the first purge gas is not supplied [because there is a period of time where no purge gases are being supplied]). 
Claim 9 – Sato ‘611 / Chiang ‘786 teaches the film-forming method of claim 1, wherein the metal-containing gas is TiCl4 gas, and the nitrogen-containing gas is NH3 gas (Sato ‘611 PG 0059). 
Claim 10 – Sato ‘611 / Chiang ‘786 teaches the film-forming method of claim 1, wherein the metal nitride film is a TiN film (Sato ‘611 PG 0059).

Response to Arguments
Applicant's arguments filed 20 JAN 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 5-12) that neither of the cited references teach or suggest the newly added limitations of Claim 1.  Examiner respectfully disagrees, noting that Sato ‘611 discloses that it is known, and is also advantageous, to include purge gas with the deposition gases as its inclusion improves the surface uniformity of the deposited film (Sato ‘611 PG 0128).  Therefore, configuring the purge gas to both carry a process gas and purge the chamber in a given process is prima facie obvious in view of the cited references since Sato ‘611 teaches a clear advantage to the inclusion of the purge gas.
Applicant does not provide separate reasons for patentability as regards the dependent claims.  Examiner maintains the propriety of the rejection of the dependent claims in the absence of features which distinguish over the art of record and in the absence of identified allowable subject matter in Claim 1.
Applicant argues that as Claim 1 is in condition for allowance, Claim 11 which contains the allowable features of Claim 1 should be rejoined and allowed.  As Claim 1 is not in condition for allowance at this time for the reasons cited above, any discussion of rejoinder is presently moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712